DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a mechanical reduction gear of a turbine engine, the mechanical reduction gear comprising: a sun gear having a first axis (X) of rotation and comprising an external toothing; a ring gear which extends around the sun gear and which comprises an internal toothing; planet gears which are in mesh with the sun gear and the ring gear and which each comprise a first toothing which has a first average diameter and which is in mesh with the external toothing of the sun gear and a second toothing which has a second average diameter and which is in mesh with the internal toothing of the ring gear, said second average diameter of the second toothing being different from said first average diameter of the first toothing; a planet carrier which supports bearings for guiding the planet gears in rotation around second axes (Y) parallel to the first axis (X); and a lubrication circuit of the mechanical reduction gear, wherein the planet carrier comprises at least one axial abutment which comprises a bearing surface on which said sun gear is configured to bear axially in operation, said lubrication circuit comprising an annular film of oil between the bearing surface and the sun gear, and at least one channel configured to convey oil to said annular film of oil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659